Citation Nr: 1700152	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  12-17 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for arthritis. 



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs




ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to June 1970.  His awards and decorations included the Combat Infantryman Badge, Air Medal, and Vietnam Service Medal.  Regrettably, the Veteran died in September 2015.  The appellant is his surviving spouse, and has been properly substituted in this case.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran requested a videoconference hearing before the Board in his July 2012 Substantive Appeal; however, in an October 2016 written statement, the appellant through her representative, withdrew the request for a hearing.  Thus, the hearing request is withdrawn.  38 C.F.R. § 20.704  (2016).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the appellant's claims.

The Veteran contended that he had a sleep disorder that was secondary to his service-connected PTSD.  See May 2011 claim.  In an April 2012 rating decision, the AOJ increased the disability rating assigned for his service-connected PTSD to 70 percent disabling, noting that chronic sleep impairment was a symptom of his disability picture.  A private medical report shows the Veteran was assessed as having an exacerbation of depression and PTSD with a separate diagnosis of chronic sleep disturbance. Moreover, VA treatment reports reflect that the Veteran was diagnosed as having PTSD with a separate diagnosis of insomnia, unspecified.  Accordingly, the Board finds that a medical opinion is necessary to assist in determining the nature and etiology of the Veteran's sleep disorder prior to his death.  See 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, the Veteran asserted that he developed arthritis as a result of performing his duties as an infantryman during his deployment to Vietnam.  The Veteran reported that he had arthritis in his neck, low back, bilateral hips, bilateral knees, bilateral ankles, bilateral shoulders, bilateral wrists, bilateral hands and fingers, and bilateral feet from engaging in activities such as jumping out of helicopters, hiking great distances with a load weighing over 100 pounds, and shooting machine guns that pounded against his upper body joints.  See October 2010 claim; September 2011 Notice of Disagreement; July 2012 Substantive Appeal.  The Veteran's service treatment records document that he was assessed with musculoskeletal pain following a long distance walk.  Furthermore, a September 2012 VA treatment report reveals that the Veteran had moderate and severe degenerative joint disease and severe arthropathy facet changes throughout the cervical, thoracic, and lumbosacral spine.  However, the Veteran was not afforded a VA examination in connection with his claim prior to his death.  Thus, the Board finds that a medical opinion is necessary to ascertain the nature and etiology of any arthritis that was present prior to the Veteran's death. See 38 U.S.C. § 5103A(d); McLendon, 20 Vet. App. at 79.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a VA medical opinion for the purpose of determining the nature and etiology of any sleep disorder that may have been present prior to the Veteran's death. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay assertions.  

It should be noted that the Veteran was competent to attest to matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether the Veteran's sleep disorder was a symptom of his service-connected PTSD, as opposed to a separately diagnosable disorder.

The examiner should also opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep disorder was caused or permanently aggravated by his service-connected PTSD.

In this context, "aggravation" is defined as a permanent worsening of the disability beyond its natural progression. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

In rendering the opinion, the examiner should specifically address the August 2010 examination from Dr. C.B. (initials used to protect privacy) noting a diagnosis of  chronic sleep disturbance; the March 2012 VA PTSD examination report noting sleep disturbances and chronic sleep impairment; the August 2012 VA treatment report showing an assessment of PTSD, depression, and insomnia; the August 2012 VA treatment report noting that the Veteran's marked sleep disturbance is due to PTSD; and the medical literature submitted by the appellant, pertaining to the link between sleep disorders and PTSD.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  The AOJ should obtain a VA medical opinion for the purpose of determining the nature and etiology of any arthritis that may have been present prior to the Veteran's death. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay assertions.  

It should be noted that the Veteran was competent to attest to matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

Prior to his death, the Veteran contended that he suffered from arthritis of multiple joints as a result of performing his duties as an infantryman.  The Veteran is in receipt of the Combat Infantryman Badge and the Air Medal. 

The examiner should identify whether the Veteran had any claimed neck, low back, bilateral hip, bilateral knee, bilateral ankle, bilateral shoulder, bilateral wrist, bilateral hand and fingers, and bilateral foot disorders.  Specifically, he or she should discuss whether the Veteran had arthritis in any of the aforementioned joints.

For each disorder identified, the examiner should state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder manifested in service or is otherwise related thereto, including as a result of performing his duties as a light weapons infantryman.

In rendering the opinion, the examiner should specifically address the Veteran's February 1969 service treatment record showing a diagnosis of musculoskeletal pain following a long distance walk; the August 2010 report from Dr. C.B. noting diffuse arthralgias, knee, hip and elbow tenderness, joint pain and stiffness, a diagnosis of osteoarthritis, and a past medical history of degenerative disc disease of the lumbar spine; the August 2012 VA treatment report documenting a history of chronic osteoarthritis of the hips, shoulders, and knees; the August 2012 VA treatment record wherein the Veteran reported osteoarthritis in the back, hips, ankles, and hands; and the September 2012 VA x-ray indicating moderate and severe degenerative joint disease and severe arthropathy facet changes throughout the cervical, thoracic, and lumbosacral spine. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




